The Honorable Larry R. Teague State Representative P.O. Box 903 Nashville, AR 71852-0903
Dear Representative Teague:
This is in response to your request for an opinion on the following question:
  A person was elected as J.P. for a two-year term. The person served for eight months and moved out of his District causing a vacancy which the Governor filled by appointment. No one sought the position in either the Primary or General Election.
  The question is, can the person appointed by the Governor to fill the remaining term continue to serve on the Quorum Court after the original term is up?
It is my opinion that the answer to this question is "yes" in accordance with Article 19, Section 5 of the Arkansas Constitution, which provides that "[a]ll officers shall continue in office after the expiration of their official terms until their successors are elected and qualified."See also, generally, McCraw v. Pate, 254 Ark. 357, 494 S.W.2d 94 (1973); Op. Att'y Gen. Nos. 88-353 and 92-291.
The Governor filled the vacancy in this instance pursuant to Arkansas Constitution Amendment 29, Section 1. See generally Op. Att'y Gen. Nos.95-245 and 92-142. Amendment 29 also governs the length of time the appointee will serve in relation to filling the office at general elections. See McCraw v. Pate, supra, and Op. Att'y Gen. 88-353. According to Section 4 of Amendment 29, "[t]he appointee shall serve during the entire unexpired term in the office in which the vacancy occurs if such office would in regular course be filled at the next General Election if no vacancy had occurred." I assume under the stated facts that this Justice of the Peace position would have been filled at the next general election following the vacancy had anyone sought the office.
Ordinarily, therefore, the Governor's appointee would have served only until the general election following the vacancy in this instance. Had there been a candidate at the general election, the position presumably would have been filled at that time. But because no one filed for the office, the appointee will serve until the next general election. The failure to elect a succeeding office holder did not create another vacancy. See Op. Att'y Gen. 94-069 and McCraw, supra. Rather, because the Governor's appointee is clearly an "officer" within the meaning of the Ark. Const. art. 19, § 5 (see generally McCraw, supra), he may continue to serve until his successor is elected at the next general election and qualified. It should be noted, however, that the Governor's appointee will not be eligible to succeed himself, in accordance with Section 2 of Amendment 29. See also Op. Att'y Gen. 95-245.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh